Exhibit 10.16

 

 RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE
CALLON PETROLEUM COMPANY
2011 OMNIBUS INCENTIVE PLAN

THIS AGREEMENT is made and entered into on this ____ day of ____,  ____ (the
“Grant Date”), between Callon Petroleum Company, a Delaware corporation (the
“Company”) and ___________ (“Grantee”), under and pursuant to the provisions of
the Callon Petroleum Company 2011 Omnibus Incentive Plan, as adopted by the
Board of Directors (the “Board”)  and effective as of May 12, 2011, and last
amended May 14, 2015 (the “Plan”).  The Compensation Committee of the Board (the
“Committee”) has determined that Grantee is eligible to participate as a Grantee
under the Plan, and, to carry out its purposes, has effective on the Grant Date
authorized, in accordance with Article 9 of the Plan, in recognition of
Grantee’s past performance with the Company and to incentivize Grantee’s future
performance, the award of Restricted Stock Units to Grantee.  Terms with initial
capital letters as used herein that are not defined in this Agreement shall have
the same meanings as ascribed thereto in the Plan.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties do hereby agree as follows:

1.Grant of Restricted Stock Units.  Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants _____ Restricted Stock Units
(the “Units”) to ___________.   Subject to paragraph (3) hereof, each Unit shall
initially represent one share of the Company’s Common Stock (“Share”).  Each
Unit represents an unsecured promise of the Company to deliver one Share to the
Grantee pursuant to the terms and conditions of the Plan and this Agreement.  As
a holder of Units, the Grantee has the rights of a general unsecured creditor of
the Company until the Units are converted to Shares upon vesting and transferred
to Grantee, as set forth herein.

2.Transfer Restrictions.  Grantee shall not sell, assign, transfer, exchange,
pledge, encumber, gift, devise, hypothecate or otherwise dispose of
(collectively, “Transfer”) any Units granted hereunder.  Any purported Transfer
of Units in breach of this Agreement shall be void and ineffective, and shall
not operate to Transfer any interest or title in the purported transferee.

3.Vesting of Units.  The Units shall become 100% vested, subject to paragraphs
(4), (5), (6), and (7) hereof, on the third anniversary following the Grant
Date.  Except as provided in paragraphs (4), (5), (6) and (7), the Grantee must
continue providing services to the Company as an employee through the applicable
vesting date in order for the Units to become vested and, if Grantee ceases to
provide services to the Company as an employee of the Company before the
applicable vesting date (a “Separation from Service”), the remaining unvested
Units shall be forfeited; provided, however, if Grantee incurs a Separation from
Service, other than for Cause, the Committee may determine, in its sole
discretion, that all remaining unvested Units shall be 100% vested due to a
“Qualified Separation from Service.”  For purposes hereof, a “Qualified
Separation from Service” is defined as a Separation from Service, other than for
Cause, following a minimum of ten (10) years of Employment service with the
Company and so long as (i) Grantee has attained the age of fifty-five (55) and
(ii) Grantee enters into an agreement not to compete with the Company and its
Affiliates for a period



--------------------------------------------------------------------------------

 

of at least one year, which agreement, both in form and substance, is provided
by the Committee or is otherwise satisfactory to the Committee.  In the event of
Grantee’s Separation from Service due to Retirement of Grantee, all unvested
Units as of the Separation from Service date shall fully vest and any amount due
shall be payable in accordance with Section 10.  For purposes of this Agreement,
and notwithstanding any different definition in the Plan, the term “Retirement”
shall mean the Separation of Service of the Grantee, other than for Cause,
constituting retirement for age on any date after Grantee attains the age of
seventy (70).



For purposes hereof, “Cause” shall have the meaning set forth in the Plan,
except that all references to Grantee’s termination of employment shall instead
refer to Grantee’s Separation from Service.  In addition to, and not in lieu of,
the definition of such term in the Plan, for all purposes of this Agreement, the
term “Cause” shall also mean (i) any breach of Grantee’s fiduciary duties to the
Company, including, without limitation, the duties of care, loyalty and
obedience to the law; and (ii) the intentional failure of Grantee to comply with
the Company’s Code of Business Conduct and Ethics, or to otherwise discharge his
duties in good faith and in a manner that Grantee reasonably believes to be in
the best interests of the Company, and with the care an ordinarily prudent
person in a like position would exercise under similar circumstances.

4.Change in Control.  In the event of the Grantee’s involuntary Separation from
Service without Cause within the two-year period immediately following the
effective date of a Change in Control (“Change in Control Date”), all non-vested
Units then outstanding shall immediately vest. For purposes hereof, a “Change in
Control” shall have occurred if any of the following occur:

(a)Change in Ownership.    A change in ownership of the Company occurs on the
date that any Person, other than (1) the Company or any of its Subsidiaries,
(2) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (3) an underwriter temporarily
holding stock pursuant to an offering of such stock, or (4) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of the Company’s stock, acquires ownership
of the Company’s stock that, together with stock held by such Person,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the Company’s stock.  However, if any Person is considered
to own already more than fifty percent (50%) of the total fair market value or
total voting power of the Company’s stock, the acquisition of additional stock
by the same Person is not considered to be a Change of Control.  In addition, if
any Person has effective control of the Company through ownership of thirty
percent (30%) or more of the total voting power of the Company’s stock, as
discussed in paragraph (b) below, the acquisition of additional control of the
Company by the same Person is not considered to cause a Change in Control
pursuant to this paragraph (a); or

(b)Change in Effective Control.    Even though the Company may not have
undergone a change in ownership under paragraph (a) above, a change in the
effective control of the Company occurs on either of the following dates:

(1)the date that any Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person)



-  2  -

--------------------------------------------------------------------------------

 

ownership of the Company’s stock possessing thirty percent (30%) or more of the
total voting power of the Company’s stock.  However, if any Person owns thirty
percent (30%) or more of the total voting power of the Company’s stock, the
acquisition of additional control of the Company by the same Person is not
considered to cause a Change in Control pursuant to this subparagraph (b)(1); or



(2)the date during any 12-month period when a majority of members of the Board
is replaced by directors whose appointment or election is not endorsed by a
majority of the Board before the date of the appointment or election; provided,
however, that any such director shall not be considered to be endorsed by the
Board if his or her initial assumption of office occurs as a result of an actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board; or

(c)Change in Ownership of Substantial Portion of Assets.    A change in the
ownership of a substantial portion of the Company’s assets occurs on the date
that a Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) assets of the Company that
have a total gross fair market value equal to at least forty percent (40%) of
the total gross fair market value of all of the Company’s assets immediately
before such acquisition or acquisitions.  However, there is no Change in Control
when there is such a transfer to an entity that is controlled by the
shareholders of the Company immediately after the transfer, through a transfer
to (1) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock; (2) an entity, at least
fifty percent (50%) of the total value or voting power of the stock of which is
owned, directly or indirectly, by the Company; (3) a Person that owns directly
or indirectly, at least fifty percent (50%) of the total value or voting power
of the Company’s outstanding stock; or (4) an entity, at least fifty percent
(50%) of the total value or voting power of the stock of which is owned by a
Person that owns, directly or indirectly, at least fifty percent (50%) of the
total value or voting power of the Company’s outstanding stock.

For purposes of this paragraph (3):

(i)“Person” shall have the meaning given in Section 7701(a)(1) of the
Code.  Person shall include more than one Person acting as a group as defined by
the final Treasury Regulations issued under Section 409A of the Code.

(ii)“Affiliate” shall have the meaning set forth in Rule 12b‑2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.

5.Termination of Service upon Death.  Notwithstanding paragraph (3) hereof, in
the event Grantee has a Separation from Service with the Company due to the
death of Grantee, all unvested Units shall automatically 100% vest in favor of
Grantee’s estate or a person who acquires the rights to the Units under the
terms of the Plan or the laws of descent and distribution.



-  3  -

--------------------------------------------------------------------------------

 

6.Termination of Service upon Disability.  Notwithstanding paragraph (3) hereof,
in the event Grantee has a Separation from Service with the Company due to the
Disability of Grantee, all unvested Units shall automatically 100% vest.  For
purposes hereof, the Disability of Grantee shall mean the physical or mental
inability of Grantee to carry out the normal and usual duties of his position on
a full-time basis for an entire period of six (6) continuous months together
with the reasonable likelihood, as determined by the Board (excluding Grantee),
that Grantee, upon the advice of a qualified physician, will be unable to carry
out the normal and usual duties of his position.

7.Forfeiture Upon Termination of Service for Other Reasons.  If Grantee’s
Separation from Service (a) is for any reason other than pursuant to paragraphs
(3), (5), or (6) hereof, and (b) occurs prior to a Change in Control pursuant to
paragraph (4), all unvested Units shall be completely forfeited.  Upon
forfeiture, all of Grantee’s rights with respect to the forfeited Units shall
cease and terminate, without any further obligations on the part of the Company.

8.Notice of Termination.  Any Separation from Service that is initiated by the
Company or by Grantee (other than termination pursuant to paragraph (5)) shall
be communicated by written Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth the facts and circumstances that provide the basis for
termination of Grantee under the provision so indicated.

9.Restrictions on Units.  Subject to the provisions of the Plan and the terms of
this Agreement, from the Grant Date until the date the Units are vested in
accordance with paragraph (3), (4), (5), or (6), as applicable, and are no
longer subject to forfeiture in accordance with paragraph (7) (the “Restriction
Period”), Grantee shall not be permitted to sell, transfer, pledge, hypothecate,
margin, assign or otherwise encumber any of the Units.  Except for these
limitations, the Committee may, in its sole discretion, remove any or all of the
restrictions on such Units whenever it may determine that, by reason of a change
in applicable law after the Grant Date, such action is necessary or appropriate
to the extent consistent with Section 409A of the Internal Revenue Code.

10.Settlement of Units.  Within thirty (30) days after any Unit becomes vested,
the Company shall transfer to Grantee the number of Shares for the vested Units
and such Units shall expire when exchanged for such Shares.  Such settlement may
be made in Shares, cash or a combination thereof.  All Shares delivered to or on
behalf of Grantee in exchange for vested Units shall be subject to any further
transfer or other restrictions as may be required by securities law or other
applicable law as determined by the Company.  Certificates for Shares shall be
delivered to Grantee, free of any legend, promptly after, and only after, the
Restriction Period has expired without forfeiture.

11.No Voting Rights and Dividends.  Subject to paragraphs (6) and (8), Grantee,
as the holder of Units, shall not have any rights as a stockholder of Shares,
unless and until such time as the Units are converted to Shares hereunder.



-  4  -

--------------------------------------------------------------------------------

 

12.No Service Commitment.  Grantee acknowledges that neither the grant of the
Units, nor the execution of this Agreement by the Company, shall be interpreted
or construed as imposing upon the Company an obligation to retain his services
in any capacity or for any stated period of time.

13.Other Terms, Conditions and Provisions.  As previously provided, the Units
are granted subject to all of the terms, conditions and provisions of the
Plan.  Grantee hereby acknowledges receipt of a copy of the Plan.  The parties
agree that the entire text of the Plan be, and it is, hereby fully incorporated
herein by reference.  Reference to the Plan is therefore made for a full
description of the rights, the adjustments to be made in the event of changes in
the capital structure of the Company, and of all of the other provisions, terms
and conditions of the Plan that are applicable to the Units. 

If the Company (i) declares a stock dividend or makes a distribution on its
Common Stock in Shares, (ii) subdivides or reclassifies outstanding Shares into
a greater number of Shares, or (iii) combines or reclassifies outstanding Shares
into a smaller number of Shares, then the number of Units granted under this
Agreement shall be proportionately increased or reduced, as applicable and
determined by the Company, so as to prevent the enlargement or dilution of
Grantee’s rights and duties hereunder.

14.Tax Requirements.  Grantee is hereby advised to consult immediately with his
own tax advisor regarding the tax consequences of this Agreement.  Grantee
expressly agrees that Grantee shall include in his gross income for federal, and
where applicable, state and local, income tax, the Fair Market Value (as defined
in the Plan) of the Shares received when the vested Units are converted to
Shares.

15.Tax Withholding.  To the extent that the receipt of Shares hereunder results
in compensation income to Grantee for federal, state or local income tax
purposes, Grantee shall deliver to Company at such time the sum that the Company
requires to meet its tax withholding obligations under applicable law or
regulation, and, if Grantee fails to do so, Company is authorized to (a)
withhold from any cash or other remuneration (including any Shares), then or
thereafter payable to Grantee, any tax required to be withheld; or (b) sell such
number of Shares as is appropriate to satisfy such tax withholding requirements
before transferring the resulting net number of Shares to Grantee in
satisfaction of its obligations under this Agreement.

16.Grantee’s Representations.  Notwithstanding any provision hereof to the
contrary, Grantee hereby agrees and covenants that Grantee will not acquire any
Units or Shares, and that the Company will not be obligated to issue any Units
or Shares to the Grantee hereunder, if the issuance of such Units or Shares
constitutes a violation by the Grantee or the Company of any applicable federal
or state securities or other laws or regulations, or any rules or regulations of
any stock exchange on which the Common Stock is listed.  The rights and
obligations of the Company and the Grantee are subject to all applicable laws
and regulations.

17.Miscellaneous. 

(a)Shares Reserved.  The Company shall, at all times during the period that any
Units remain subject to this Agreement, reserve under the Plan such number of



-  5  -

--------------------------------------------------------------------------------

 

shares of Common Stock as shall be sufficient to satisfy the requirements of
this Agreement.

(b)Amendment, Termination and Waiver.  This Agreement may be amended, modified,
terminated or superseded only by written instrument executed by or on behalf of
the Company and Grantee.  Any waiver of the terms or conditions hereof shall be
made only by a written instrument executed and delivered by the party waiving
compliance.  Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than Grantee.  The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same.  No waiver by any party of any term or condition herein, or
the breach thereof, in one or more instances shall be deemed to be, or construed
as, a further or continuing waiver of any such condition or breach or a waiver
of any other condition or the breach of any other term or condition.

(c)No Guarantee of Tax Consequences.  The Company makes no commitment or
guarantee that any tax treatment will apply or be available to Grantee or any
other person.  The Grantee has been advised, and provided with the opportunity,
to obtain independent legal and tax advice regarding the grant, vesting,
transfer and disposition of the Units and the Shares attributable thereto.

(d)Severability.  In the event that any provision of this Agreement shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the Agreement,
and the Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had not been included herein.

(e)Supersedes Prior Agreements.  This Agreement shall supersede and replace all
prior agreements and understandings, oral or written, between the Company and
the Grantee regarding the Units hereunder. 

(f)Governing Law.  The Agreement shall be construed in accordance with the laws
of the State of Delaware, without regard to its conflict of law provisions, to
the extent that federal law does not supersede and preempt Delaware law.

(g)Successors and Assigns.  This Agreement shall bind, be enforceable by, and
inure to the benefit of, the Company and Grantee and any permitted successors
and assigns under the Plan.

 

[Signature page follows.]





-  6  -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed and entered into effective on the
day first above written.

ATTEST:

CALLON PETROLEUM COMPANY

 

By:     

 

_______________________________

 

B. F. Weatherly

Corporate Secretary

Date:    __________,_____

 

By:

 

_______________________________

 

Fred L. Callon

Chief Executive Officer

Date:    __________,_____

 

 

 

 

 

Agreed to and Accepted:

 

GRANTEE

 

 

 

By:

 

___________________________________

 

Date:    ________________________

 



-  7  -

--------------------------------------------------------------------------------